Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-12, and 14-26 are pending. 
Claims 1-5, 7-12, and 14-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8 and 15 the primary reason for allowance is the inclusion of “initializing a priority map for source data associated with the stateful application by establishing a priority for each chunk of a plurality of chunks of the source data by analyzing historical data frequency access patterns associated with the source data, wherein each chunk of the plurality of chunks has a chunk size indicative of a plurality of data blocks and wherein the chunk size is set based on a characteristic of the stateful application” in conjunction with the rest of the limitations of the claims.
As per independent claim 11, the primary reason for allowance is the inclusion of “determine, by the data mitigation manager, based on the information regarding the migration status of the particular chunk whether migration of the particular chunk has been completed, is in process, or has not been completed; when the migration of the particular chunk is determined to have been completed, provide the device driver with the data by retrieving it from the target data volume” in conjunction with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196